Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                   CASE NO. 9:17-CV-80495 and CASE NO. 9:17-CV-80496
                               MARRA-MATTHEWMAN

    CONSUMER FINANCIAL PROTECTION
    BUREAU,

                      Plaintiff,

          v.

    OCWEN FINANCIAL CORPORATION; OCWEN
    MORTGAGE SERVICING, INC.; and OCWEN
    LOAN SERVICING, LLC

                      Defendants.




    OFFICE OF THE ATTORNEY GENERAL,
    THE STATE OF FLORIDA,
    Department of Legal Affairs,
    and

    OFFICE OF FINANCIAL REGULATION,
    THE STATE OF FLORIDA,
    Division of Consumer Finance,
          v.
    OCWEN FINANCIAL CORPORATION; OCWEN
    MORTGAGE SERVICING, INC.; and OCWEN
    LOAN SERVICING, LLC

                      Defendants.
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 2 of 20



                                                 TABLE OF CONTENTS

                                                                                                                                    Page

      I.         INTRODUCTION ........................................................................................................ 1

      II.        ARGUMENT ................................................................................................................ 1

             A. Common questions of law and fact dominate these actions. ........................................ 2

                       1. The actions involve the same or similar statutes and challenge the
                          same conduct ................................................................................................... 2

                       2. Differences in the underlying facts and law are relatively small
                          and do not militate against consolidation ........................................................ 4

             B. Consolidation is efficient and in the interest of judicial economy ................................ 5

                       1. Consolidation is most efficient and reduces the burden on the
                          Court and all parties ........................................................................................ 6

                             a. Consolidation reduces the burden on witnesses ......................................... 6

                             b. Consolidation reduces the burden on the Court ......................................... 7

                             c. Consolidation reduces the burden on Defendants ...................................... 7

                       2. Consolidating trials avoids divergent verdicts and issue confusion ................ 7

             C. The Court should issue the proposed order to facilitate consolidation ......................... 8

                       1. Proposed number of depositions and interrogatories ...................................... 8

                       2. Proposed expert discovery schedule ............................................................... 9

                       3. Proposed dispositive motion deadline and trial date ..................................... 12

      III.       CONCLUSION ........................................................................................................... 13




                                                                          ii
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 3 of 20



                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

   CASES

   DOJ v. Quicken,
    2:16-cv-14050-MAG-RSW (E.D. Mich. Feb. 6, 2017) ............................................................... 9

   DOJ v. Quicken,
    2:16-cv-14050-MAG-RSW (E.D. Mich. May 26, 2017) ..................................................... 10, 11

   Freund v. Medical & Financial Management, Inc.,
    2017 WL 7726714 (S.D. F.L. 2017) ........................................................................................ 2, 5

   Hendrix v. Raybestos-Manhattan, Inc.,
    776 F.2d 1492 (11th Cir. 1985) ........................................................................................ 2, 5, 7, 8

   Instituto De Prevision Militar v. Lehman Brothers, Inc.,
     2006 WL 8433248 (S.D. F.L. Jan. 19 2006) ................................................................................ 5

   Young v. City of Augusta, GA,
    59 F.3d 1160 (11th Cir. 1995) ...................................................................................................... 5

   STATUTES

   12 U.S.C. § 2605 ............................................................................................................................. 2

   12 U.S.C. § 4902(b) ........................................................................................................................ 2

   12 U.S.C. § 5564 ............................................................................................................................. 2

   RULES

   Fed. R. Civ. P. 26(f) .................................................................................................................. 9, 11

   Fed. R. Civ. P. 42(a) ................................................................................................................... 1, 7

   OTHER AUTHORITIES

   Wright & A. Miller, Federal Practice and Procedure, § 2381 (1971) ............................................. 1




                                                                               iii
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 4 of 20



                 PLAINTIFFS’ MOTION FOR CONSOLIDATION PURSUANT TO
                       FEDERAL RULE OF CIVIL PROCEDURE 42(a)

   I.       INTRODUCTION
         Plaintiffs, the Bureau of Consumer Financial Protection (the “Bureau”), and the Office of the
   Attorney General and Office of Financial Regulation for the State of Florida (“Florida”)
   (collectively “Plaintiffs”), respectfully move the Court to consolidate their respective actions,
   Case Nos. 9:17-CV-80495 and 9:17-CV-80496, against Ocwen Financial Corporation, Ocwen
   Mortgage Servicing Inc. and Ocwen Loan Servicing, LLC (collectively “Defendants”), for
   purposes of discovery, pre-trial (including, but not limited to mediation), and trial. 1
         Federal Rules of Civil Procedure 42(a) provides that, for actions involving “a common
   question of law or fact,” a court may consolidate the actions or issue any other orders to avoid
   unnecessary cost or delay. 2 The purpose of this Rule is to give a “district court broad discretion
   to decide how cases on its docket are to be tried so that the business of the court may be
   dispatched with expedition and economy while providing justice to the parties.” 3
         The Court should grant the Plaintiffs’ motions because these related actions involve common
   questions of law and fact, and consolidation would avoid unnecessary costs and delays to the
   Court and all the parties. If the cases are consolidated, the Plaintiffs also request that Court
   amend the scheduling order as proposed in this motion and in the proposed order (“Proposed
   Order”) to conform the two actions. 4
   II.      ARGUMENT
         Federal Rule of Civil Procedure 42(a) permits a district court to consolidate separate actions
   when they involve “a common question of law or fact.” In assessing whether to consolidate
   actions, courts consider “the risk of prejudice in allowing the matters to proceed separately; the




   1
     Plaintiff Florida is also filing a motion to consolidate these two cases in its action. The
   Plaintiffs do not seek consolidation for purposes of appeal and judgment.
   2
     Fed. R. Civ. P. 42(a).
   3
     Wright & A. Miller, Federal Practice and Procedure, § 2381 (1971).
   4
     The Court has already scheduled a hearing for March 6, 2019. See DE 256 in Bureau action.
   Plaintiffs are prepared to argue their position at the March 6 hearing if the Court so directs.
   Plaintiffs note that a March 6 hearing date would permit one day less than the time allotted under
   the Court’s rules for Defendants to file an opposition before the hearing.
                                                          1
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 5 of 20



   potential for confusion of facts or legal issues; the risk of inconsistent verdicts; the burden on
   parties, witnesses, and the court; and the length of time and relative expense involved in
   conducting a single or multiple trials.” 5 Because numerous common issues of fact and law
   dominate in these related actions, consolidation will promote judicial economy and efficiency.
          A.      Common questions of law and fact dominate these actions.
                  1. The actions involve the same or similar statutes and challenge the same
                     conduct.
       Consolidation is appropriate because of the substantial overlap in both questions of law and
   fact between the Bureau’s and Florida’s actions. Plaintiffs allege many of the same violations of
   law, including the same violations of the Real Estate Settlement Procedures Act (“RESPA”), 12
   U.S.C. § 2605 and the Homeowner’s Protection Act, 12 U.S.C. § 4902(b) (“HPA”), which as
   violations of federal consumer financial law also violate the Consumer Financial Protection Act
   (“CFPA”), 12 U.S.C. § 5564. Furthermore, for other claims, such as the CFPA and Fair Debt
   Collection Practices Act (“FDPCA”) claims in the Bureau action and Florida Deceptive and
   Unfair Trade Practices Act (“FDUTPA”) claims in the Florida action, many of the elements of
   federal law and state law claims overlap. 6 The Bureau and Florida also bring their respective
   cases against the same three Defendants and each alleges all three Defendants are liable and
   operate as a common enterprise. 7
       Even where there may be differences in the specific statutes pled by the Plaintiffs, both
   actions involve the same conduct relating to Defendants’ handling of borrowers’ payments,
   insurance policies, escrow accounts, loss mitigation applications, foreclosure proceedings, and
   communications with borrowers. For instance, the Bureau and Florida brought claims under
   federal and state law, respectively, relating to Defendants’ use of inaccurate records in servicing
   loans, sending deceptive letters to borrowers, and failures in processing borrowers’ payments.
   The claims are brought under different laws, but the underlying conduct alleged in each action is




   5
     Freund v. Medical & Financial Management, Inc., 2017 WL 7726714, at *1 (S.D. F.L. 2017)
   citing Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985).
   6
     For example, claims of unfairness under the CFPA and FDUTPA both have elements related to
   whether the borrower could reasonably have avoided the conduct or substantial injury, and
   whether there was a countervailing benefit from the conduct to competition or borrowers.
   7
     DE 88 of the Florida action at ¶ 25; DE 1 of the Bureau action at ¶ 22.
                                                       2
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 6 of 20



   substantially similar, if not the same. The common questions of law and fact (organized by the
   claims in the Bureau’s complaint) are depicted in the chart below:

                                                 COMMON QUESTIONS        COMMON QUESTIONS OF
                      CLAIM
                                                     OF FACT                       LAW



    Count I–CFPA: Inaccurate Records                      Yes                 Partial Overlap

    Count II–CFPA: Deception Regarding
                                                          Yes                 Partial Overlap
    Loan Terms and Status
    Count III–CFPA: Unfair Foreclosure
                                                          Yes                 Partial Overlap
    Practices
    Count IV–CFPA: Deceptive Foreclosure
                                                          Yes                 Partial Overlap
    Communications

    Count V–CFPA: Unfair Add-Ons                          No                        No


    Count VI–CFPA: Deceptive Add-Ons                      No                        No

    Count VII–TILA: Periodic Statements,
                                                          Yes                       No
    Payment Dating, and Suspense Balances

    Count VIII–FDCPA: Inaccurate Records                  Yes                 Partial Overlap

    Count IX–FDCPA: Deception Regarding
                                                          Yes                 Partial Overlap
    Loan Terms and Status

    Count X–RESPA: Escrow Analyses,
    Shortages, Statements, and                            Yes                       Yes
    Insurance Cancellations

    Count XI–RESPA: Notice of Error
                                                          Yes                       No
    Violations
    Count XII–RESPA: Policies and
                                                          Yes                       Yes
    Procedures
    Count XIII–RESPA: Foreclosure
                                                          Yes                       Yes
    Violations

    Count XIV–HPA: PMI Charges                            Yes                       Yes


                                                      3
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 7 of 20



       Florida has brought distinct causes of action, including Florida’s Counts V and VI brought
   under the Florida Deceptive and Unfair Trade Practices Act, Chapter 501, Part II, Florida
   Statutes, and Counts VII and VIII brought under Chapter 494, Florida Statutes. These causes of
   action in Florida’s action involve common questions of fact except for Count VIII regarding
   Ocwen Loan Servicing’s failure to submit an audited financial report timely, which is discrete
   and distinct.
       Defendants do not substantively disagree with Plaintiffs’ assertions herein that the actions
   include common questions of law and fact. They have repeatedly taken the position that the
   Bureau’s and Florida’s actions have largely identical claims and factual allegations. In their
   Motion to Dismiss Florida’s Second Amended Complaint (“SAC”), for example, Defendants
   assert that: (1) the Florida complaint “remains identical in concept—and actually identical in
   many places” to the Bureau’s complaint; (2) Florida’s SAC has three counts that “essentially
   duplicate” the Bureau’s complaint; (3) “Four of the Counts in the [Florida] SAC are under the
   same federal law as the [Bureau’s] complaint;” and (4) Florida’s SAC has “other counts that seek
   relief for Florida residents for many of the same practices for which the [Bureau] already seeks
   relief for residents of all states (including Florida).” 8
       In sum, the parties appear to agree: the Bureau’s and Florida’s actions share substantial
   common questions of law and fact. These commonalities merit consolidation.
                   2. Differences in the underlying facts and law are relatively small and do not
                      militate against consolidation.
       To the extent that differences exist between the Bureau and Florida actions, these differences
   are small relative to the common questions of law and fact between them, and do not preclude
   consolidation of the actions. Specifically, Florida brings certain claims in its SAC that are in
   addition to and different than the Bureau’s claims. 9 Likewise, the Bureau brings certain claims




   8
     DE 96 at 2 in the Florida action.
   9
     See, e.g., DE 88 in the Florida action (RESPA violations relating to Defendants’ failures to
   timely refund escrow surpluses and loss mitigation process, see ¶¶ 99, and 181-183; state law
   violations relating to Defendant’s disbursements, or lack thereof, from escrow accounts and
   failure to file required annual audits, see ¶¶ 223-235).
                                                         4
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 8 of 20



   that are different than those alleged by Florida. 10 But, as discussed above, the underlying conduct
   and facts are largely similar. Further, courts in this district have found that even where plaintiffs
   have different allegations, consolidation is still appropriate if the facts that underlie the
   allegations are similar and “consolidation would streamline discovery by eliminating duplication
   of time and effort by all parties, avoid unnecessary inconvenience to the parties and witnesses as
   well as contain litigation costs.” 11 Indeed, even in matters involving different facts and
   circumstances, the Eleventh Circuit overturned a denial of a motion to consolidate because the
   “core issue of liability” in both cases was the same. 12
        Here, the Bureau and Florida actions involve an overwhelming amount of common questions
   of law and facts and core issues of liability. Consolidation of the two actions is thus appropriate
   and necessary to streamline these actions to the benefit of the Court and all parties.
           B.      Consolidation is efficient and in the interest of judicial economy.
        In assessing whether to consolidate cases, courts also weigh the time, effort, and money
   saved by consolidation, such as the burden on the parties, witnesses, and the court, and the length
   of time and relative expense in conducting a single or multiple trials. 13 Courts also consider the
   risk of prejudice in allowing the matters to proceed separately, such as the potential for confusion
   of facts or legal issues and the risk of inconsistent verdicts. 14 All of these considerations weigh in
   favor of consolidation here.
        At this point in the two litigations, the discovery, pre-trial, and trial timelines have nearly
   converged. The Florida action has an expert discovery deadline of July 26, 2019, a dispositive
   motion deadline of October 1, 2019 and trial set for July 2020. 15 The Bureau action has a fact
   discovery deadline of July 1, 2019, expert discovery deadline of August 1, 2019, dispositive
   motion deadline of September 20, 2019, and trial is set for April 2020. 16



   10
      See, e.g., DE 1 in the Bureau action (CFPA violations relating to Defendants’ unfair billing
   and deceptive marking of add-on products, see ¶¶ 244-251).
   11
      Instituto De Prevision Militar v. Lehman Brothers, Inc., 2006 WL 8433248, at *2 (S.D. F.L.
   Jan. 19 2006).
   12
      Young v. City of Augusta, GA, 59 F.3d 1160, 1168-1169 (11th Cir. 1995).
   13
      Freund, 2017 WL 7726714, at *1 citing Hendrix, 776 F.2d at 1495.
   14
      Id.
   15
      DE 108 in the Florida action.
   16
      DE 166 and DE 242 in the Bureau action.
                                                       5
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 9 of 20



        As both actions have progressed, the Plaintiffs’ discovery efforts have also converged. For
   example, the Plaintiffs expect that the majority of deponents will be the same. The topics to be
   covered in depositions are also nearly identical. Likewise, as Defendants’ conduct appears to
   cause similar harm to all borrowers and requires similar discovery, 17 Plaintiffs believe that
   almost all of their expert discovery will be the same as well.
        As Plaintiffs’ scheduling orders and discovery efforts have begun to converge, it is clear
   there are significant efficiencies in consolidating remaining discovery, dispositive motions, and
   trial, which would otherwise be significantly—and unnecessarily—duplicative. Consolidation
   will reduce the burden on witnesses, the Court, and the parties, and avoid the risk of inconsistent
   verdicts.
                   1. Consolidation is most efficient and reduces the burden on the Court and
                      all parties.
        In light of the convergence of the scheduling orders and substantial duplication of future
   work, including depositions, expert discovery, dispositive motions, and trial, consolidation is
   sensible and efficient.
                       a. Consolidation reduces the burden on witnesses.
        Most of the witnesses for the Bureau’s and Florida’s actions will be the same. As a result,
   when the Bureau and Florida began identifying deponents, Defendants requested that the Bureau
   and Florida coordinate depositions to avoid unnecessary burden to these witnesses. Plaintiffs
   agree that there is an unnecessary burden in requiring the same witnesses to be deposed twice
   and testify at separate trials. Consolidation will reduce the burden on these witnesses, thus
   supporting Plaintiffs’ motion to consolidate for purposes of discovery, pre-trial, and trial.
        Defendants informed Plaintiffs that they do not oppose consolidation for purposes of
   discovery, but do oppose consolidation for purposes of trial. Such partial consolidation does not
   address the concerns that Defendants themselves have expressed regarding depositions. If
   Defendants’ concern is in fact about burden to witnesses, then such a concern weights in favor of
   consolidating the cases for both discovery and trial, which would eliminate the need for certain




   17
     Based on discovery obtained from Defendants, the Bureau notes that it appears that Florida
   borrowers were disproportionately impacted by Defendants’ alleged violations of law, including
   unlawful foreclosure sales.
                                                    6
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 10 of 20



   witnesses to appear at two separate trials just to testify twice about the same or substantially
   similar conduct.
                        b. Consolidation reduces the burden on the Court.
         Without consolidation, the Court will be burdened by managing two large, complex
   government enforcement actions. This burden is unnecessary given the common questions of law
   and fact in these actions, and where discovery, pretrial, and trial schedules between the two
   actions are already converging. The Eleventh Circuit has “encouraged trial judges to make good
   use of Rule 42(a) . . . in order to expedite the trial and eliminate unnecessary repetition and
   confusion.” 18 This motion enables the Court to do so, and reduce the volume of work associated
   with these complex government actions into one single consolidated action.
                        c. Consolidation reduces the burden on Defendants.
         Consolidation would also reduce the work that Defendants would face in defending against
   two cases that they themselves have described as “identical.” As noted above, when Plaintiffs
   began identifying and noticing depositions for some of the same witnesses, Defendants asked
   Plaintiffs to coordinate on depositions, prompting this Motion. Based on the parties’ conferral,
   Defendants appear to support consolidating for purposes of discovery but not for trial. When
   asked about their reason for opposing consolidation for purposes of trial, Defendants’ counsel
   stated only that their client was reluctant to consolidate for trial and that the Florida case was
   smaller. To date, Defendants have not asserted that having two separate trials would be less
   burdensome for Defendants or would otherwise promote judicial efficiency.
                    2. Consolidating trials avoids divergent verdicts and issue confusion.
         Consolidation of the Bureau’s and Florida’s actions avoids the risk of potential prejudice
   from inconsistent verdicts or the potential for confusion of facts or legal issues. This risk is
   particularly high in these two very complex cases involving a large scope of alleged misconduct
   across many mortgage servicing functions. Currently, there are two separate trials scheduled for
   April 2020 and July 2020. At these trials, Plaintiffs expect to focus upon many of the same
   witnesses, experts, facts, and laws. Defendants have represented to the Court that they do not
   have affirmative defenses beyond those in their Motions to Dismiss and that most of their




   18
        Hendrix, 776 F.2d at 1495.
                                                         7
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 11 of 20



   defenses are factual. Thus, presumably, Defendants will also focus on similar facts, witnesses,
   and experts. Given the complexity and similarity of these cases, two separate trials would create
   a substantial risk of confusion or inconsistent verdicts as to the same facts and laws.
        To the extent there is any potential for jury confusion or prejudice during a consolidated trial,
   including where facts and the law are not the same, the Eleventh Circuit noted that this may be
   “alleviated by utilizing cautionary instructions to the jury during the trial and controlling the
   manner in which the plaintiffs' claims (including the defenses thereto) are submitted to the jury
   for deliberation.” 19 Plaintiffs believe that there is sufficient commonality among the law, facts,
   and witnesses such that any dissimilarities can be effectively managed by the Court through
   these mechanisms. The benefits of consolidation, including the reduction of the risk of confusion
   and divergent verdicts, therefore far outweigh any potential downside risks.
           C.      The Court should issue the proposed order to facilitate consolidation.
        The Court should issue an order to address the number of depositions and interrogatories in
   this case, expert discovery timelines, and the parties’ scheduling orders. Plaintiffs propose the
   following:
                   1. Proposed number of depositions and interrogatories.
        Plaintiffs propose that they be allowed to take 28 fact depositions and six days of 30(b)(6)
   testimony in the consolidated action. Currently, the Court has authorized the Bureau to take four
   days of 30(b)(6) testimony and twenty fact depositions. Florida has ten fact depositions allowed
   under the Rules, and would likely seek leave for more depositions and potentially additional time
   for 30(b)(6) testimony, if it is to proceed with a separate case. Currently, if the Plaintiffs
   proceeded with their separate cases, they would be entitled to a total of 30 full days of
   deposition, including five days of 30(b)(6) testimony. 20




   19
      Hendrix, 776 F.2d at 1495.
   20
      Defendants have requested that Plaintiffs coordinate depositions but also previously objected
   to discovery in Florida’s action to the extent it seeks information and documents that are national
   in scope but otherwise affect Florida borrowers. Florida maintains that it is entitled to seek
   recoveries on behalf of borrowers nationally because the Defendants are located in Florida. If,
   however, the Bureau and Florida actions are consolidated and sharing in deposing witnesses, the
   Plaintiffs seek an order confirming that Florida is entitled to seek testimony about conduct or
   issues that are national in scope. Each Plaintiff would use such testimony.
                                                          8
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 12 of 20



        Plaintiffs’ request for 28 fact depositions and six days of 30(b)(6) testimony in a consolidated
   case is both proportionate and reasonable, in light of the size, complexity and scope of such a
   case. In support of their request, the Plaintiffs rely upon and refer the Court to the Bureau’s
   Motion for Leave to Take Additional Depositions (DE 223) and its Reply (DE 233). And as
   noted above, while the Plaintiffs share the majority of deposition topics, Florida also requires
   additional testimony in light of the claims and underlying facts that are dissimilar from the
   Bureau’s action. 21 Accordingly, the Plaintiffs’ request for 28 fact depositions and six days of
   30(b)(6) testimony is entirely proportionate in light of the size, complexity, and scope of the
   consolidated case. 22
        The Plaintiffs also propose that they be allowed to propound a total 45 interrogatories. By
   agreement with Defendants, the Bureau may propound a total of 28 interrogatories, 23 and
   therefore a total of 45 Plaintiffs’ interrogatories represent a reduction in Florida’s interrogatories
   from 25 to 17. Plaintiffs believe 45 interrogatories is reasonable and proportionate in light of the
   size, complexity, and scope of the consolidated case.
                   2. Proposed expert discovery schedule.
        Plaintiffs are proposing an expert discovery schedule that is consistent with standard practice.
   Plaintiffs seek an extra 30 days to allow the parties to depose expert witnesses, but do not
   propose changing the dispositive motion or trial deadlines. Currently, expert discovery is due by
   August 1, 2019 and July 26, 2019 in the respective Bureau and Florida actions. All parties
   propose that fact discovery should be completed by July 1, 2019 in both actions. Following the
   January 24, 2019 hearing in the Bureau action, the Court ordered the Bureau and Defendants to



   21
      See February 18, 2019 letter from Jennifer Pinder to Laura Stoll at 2–3 (“Florida provides the
   following list of topic areas for which it needs additional discovery [unique to the Florida
   matter],” attached as Exhibit A. For common witnesses that Plaintiffs seek to depose, Florida
   may need additional time to address Florida specific topics.
   22
      In DOJ v. Quicken, a similar civil enforcement action brought by the Department of Justice
   against one of the nation’s largest mortgage companies, the parties agreed to 25 days of
   depositions and 20 half or 4-hour days of depositions. Joint Civil Rule 26(f) Report (DE 23) at
   16, DOJ v. Quicken, 2:16-cv-14050-MAG-RSW (E.D. Mich. Feb. 6, 2017), attached at Exhibit
   B.
   23
      To resolve a discovery dispute, Defendants agreed to allow the Bureau to propound three
   interrogatories in addition to the 25 interrogatories permitted under the Federal Rules. See DE 76
   in the Bureau action.
                                                          9
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 13 of 20



   propose deadlines for the exchange of expert reports and rebuttal reports. Defendants informed
   the Court that they did not intend to introduce any affirmative expert reports.
        Following that hearing, Defendants proposed to the Bureau the following deadlines:
                •   The Bureau provide its expert report by May 1;
                •   Defendants provide a rebuttal report by June 1;
                •   Bureau provides a sur-rebuttal report by June 16; and
                •   Parties complete discovery by August 1.
        The Bureau rejected Defendants’ proposal because it required the Bureau to provide its
   expert report two months before the expiration of fact discovery and approximately one month
   after the Bureau will receive the long-outstanding data for 1.58 million loans that it requested
   over eight months ago. As Defendants should be aware, this leaves the Bureau with virtually no
   time to review, follow-up on, and analyze the long-outstanding data that its expert intends to
   review and report upon. Instead, the Bureau proposed, and Florida has since adopted the
   proposal, that the parties present to the Court a still abbreviated schedule, but one that better
   affords the parties and their experts the time necessary to engage in reasonable expert discovery:
                •   Plaintiffs provide their expert report(s) by July 9;
                •   Defendants provide a rebuttal report by August 9;
                •   Plaintiffs provides a sur-rebuttal report by August 16; and
                •   Parties complete expert discovery by August 31.
        The proposed expert discovery schedule provides the Plaintiffs with the time they need to
   complete fact discovery, including as to the data which will need significant testing through both
   analysis and explanatory depositions, and then analysis for purposes of actually calculating
   damages. It also provides Defendants with the 30 days they originally requested for a rebuttal
   report. Plaintiffs believe the proposed schedule is both prudent and reasonable, particularly if the
   cases are consolidated. As is typical when presenting expert testimony, particularly in a complex,
   data-heavy case, Plaintiffs will need to complete fact discovery prior to submitting its expert
   disclosures. 24 For example, in the Department of Justice v. Quicken, which is another similarly




   24
     When Defendants initially intended to present affirmative expert reports, they requested that
   reports be due after fact discovery.
                                                     10
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 14 of 20



   complex national government enforcement action involving the analysis of loan-level mortgage
   data, the Court ordered the government’s expert disclosures due on July 2, 2018 (a month after
   fact discovery was due), Quicken’s expert disclosures due on August 2, 2018, and expert
   discovery completed by September 4, 2018. 25 These dates are consistent with the expert
   discovery schedule the Bureau has proposed.
        Defendants have opposed the Bureau’s proposed schedule for expert discovery for three
   reasons, none of which have any merit. First, Defendants claim their experts have limited
   availability during the summer months, particularly August. This objection is unsupported by
   either law or fact as being a legitimate concern warranting any consideration.
        Second, Defendants claim the Bureau’s proposed schedule would not leave enough time for
   “written expert discovery.” When pressed on what this meant, Defendants claimed they would
   need to seek materials considered by the expert. But as Defendants should be aware, the Federal
   Rules already require a party to produce all such discoverable materials at the time of providing
   the expert report. 26 Thus, Defendants will have all such information by July 9, 2019, which gives
   them nearly two months to review and prepare for depositions of the Plaintiffs’ expert(s).
   Defendants also have the bulk of the materials already–namely, the data for the 1.58 million
   loans–and have had such data for years.
        Finally, Defendants claim that the Bureau’s proposed schedule would not allow them
   sufficient time to prepare dispositive motions by September 20, 2019. But any such time
   constraint created by this schedule is equally felt by the Plaintiffs and Defendants. Moreover,
   given this concern, the Bureau reasonably proposed that the parties request that the Court adopt
   Florida’s dispositive motion deadline of October 1, 2019, which would give all parties the extra
   time they likely want. Defendants rejected this proposal, claiming the Bureau was seeking extra
   time for itself, although Defendants would also benefit from this brief extension.
        In sum, Defendants seek to deprive Plaintiffs of the time they need to prepare complex
   affirmative expert reports—likely because Defendants are not going to submit any such reports.
   Yet, Defendants seek to keep their own rebuttal period at a reasonable length to rebut and



   25
      Order Regarding Scheduling Matters (DE 44), DOJ v. Quicken, 2:16-cv-14050-MAG-RSW
   (E.D. Mich. May 26, 2017), attached at Exhibit C.
   26
      See Fed. R. Civ. P. 26(f).
                                                     11
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 15 of 20



   analyze the expert discovery (e.g., the data they currently have and Plaintiffs do not).
   Defendants’ proposal is also particularly unreasonable given their rejection of Florida’s
   dispositive motion deadline, which would alleviate their concern about needing more time. The
   Court should reject Defendants’ one-sided proposal and issue the expert schedule proposed by
   the Plaintiffs.
                     3. Proposed dispositive motion deadline and trial date.
       The Plaintiffs propose to align their respective scheduling orders as to dispositive motions
   and trial in a consolidated case. The Plaintiffs suggest that extra time afforded by Florida’s
   dispositive motion deadline (October 1, 2019) and the Florida’s trial docket (beginning July
   2020) would benefit all parties. Defendants have suggested adopting the Bureau’s deadlines, but
   without explanation other than claiming that the Bureau and Florida are attempting to cherry pick
   the most advantageous deadlines. Defendants are partially correct–Plaintiffs are proposing these
   deadlines to afford all parties and the Court sufficient time to address dispositive motions and
   prepare to try a large, complex consolidated case. Plaintiffs also request that the trial be set for
   three weeks (rather than two separate two-week trials).
       The current status, Plaintiffs’ proposals, and Defendants’ proposals are set forth in the chart
   below:
        TOPIC                      CURRENT                   PLAINTIFFS’           DEFENDANTS’ PROPOSAL
                                    STATUS                    PROPOSAL
                           30(b)(6): total of five    30(b)(6): total of six     30(b)(6): total of four days
                           days by Plaintiffs         days by Plaintiffs         by Plaintiffs

                           Fact depositions: total
    Depositions
                           of 30 (Bureau 20           Fact depositions: total    Fact depositions: total of
                           depositions; Florida 10    of 28 fact depositions     20 fact depositions by
                           depositions)               by Plaintiffs              Plaintiffs

                           53 total interrogatories   45 total interrogatories
                           (Bureau had 28
    Interrogatories        interrogatories; Florida
                           25 interrogatories)

                           Bureau deadline:           July 1, 2019               July 1, 2019
                           July 1, 2019
    Fact Discovery
    Deadline               Florida and Defendants
                           are negotiating a new
                           deadline
                                                           12
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 16 of 20



                            Bureau expert           Exchange affirmative      Exchange affirmative
                            discovery deadline:     reports: July 9, 2019     reports: May 1, 2019
                            August 1, 2019
                                                    Exchange all rebuttal     Exchange all rebuttal
                            Florida expert          reports: August 9, 2019   reports: June 1, 2019
                            discovery deadline:
    Expert Discovery        July 26, 2019           Exchange sur-rebuttal     Exchange sur-rebuttal
    Deadline                                        reports: August 16,       reports: June 16, 2019
                                                    2019

                                                    Complete expert           Complete expert discovery:
                                                    discovery: August 31,     August 1, 2019
                                                    2019

                            Bureau deadline:        October 1, 2019           September 20, 2019
                            September 20, 2019
    Dispositive
    Motions                 Florida deadline:
                            October 1, 2019

                            Bureau trial:           July 2020                 April 2020
                            set for April 2020
    Trial
                            Florida trial:
                            set for July 2020


   III.      CONCLUSION
          For the foregoing reasons, Plaintiffs respectfully move the Court to consolidate the Bureau’s
   and Florida’s actions for the purpose of discovery, dispositive motions, pre-trial matters
   (including, but not limited to, mediation), and trial, but for not judgment and appeals for the
   reasons described in this motion. Plaintiffs also respectfully move for the Court to issue an order
   consistent with their above proposals.




                                                         13
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 17 of 20



   Dated: February 20, 2019     Respectfully submitted,

                                Attorneys for Plaintiff,
                                BUREAU OF CONSUMER FINANCIAL PROTECTION

                                JOHN C. WELLS
                                Deputy Enforcement Director

                                JAMES T. SUGARMAN
                                Assistant Litigation Deputy

                                /s/ Jean M. Healey
                                Jean M. Healey
                                Phone: 202-437-7514
                                E-mail: Jean.healeydippold@cfpb.gov

                                Jan Singelmann         jan.singelmann@cfpb.gov
                                Atur Desai             atur.desai@cfpb.gov
                                Tianna Baez            tianna.baez@cfpb.gov
                                Amanda Roberson        amanda.roberson@cfpb.gov
                                Stephanie Brenowitz    stephanie.brenowitz@cfpb.gov
                                Erin Mary Kelly        erin.kelly@cfpb.gov
                                James Savage           james.savage@cfpb.gov
                                Greg Nodler            greg.nodler@cfpb.gov
                                Michael Posner         michael.posner@cfpb.gov
                                Jack Douglas Wilson    doug.wilson@cfpb.gov

                                1700 G Street NW
                                Washington, DC 20552
                                Facsimile: (202) 435-7722


                                Counsel for Plaintiffs in the Florida Action:

                                Office of the Attorney General
                                The State of Florida
                                Department of Legal Affairs
                                Ashley Moody
                                Attorney General

                                /s/ Jennifer Hayes Pinder

                                Jennifer Hayes Pinder
                                Senior Assistant Attorney General
                                Fla. Bar No.: 17325
                                Email: Jennifer.Pinder@myfloridalegal.com
                                              14
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 18 of 20



                                Sasha Funk Granai
                                Assistant Bureau Chief, Tampa
                                Fla. Bar No.: 96648
                                Email: Sasha.Granai@myfloridalegal.com
                                Victoria Butler
                                Director, Consumer Protection Division
                                Fla. Bar No.: 861250
                                Email: Victoria.Butler@myfloridalegal.com
                                3507 East Frontage Road, Suite 325
                                Tampa, FL 33607
                                Phone: 813-287-7950
                                Fax: 813-281-5515

                                Office of Financial Regulations
                                The State of Florida
                                Division of Consumer Finance

                                /s/ Scott Fransen

                                Scott R. Fransen
                                Assistant General Counsel
                                Fla. Bar No.: 0994571
                                Email: Scott.Fransen@flofr.com
                                1313 N. Tampa St., Suite 615
                                Tampa, FL 33602
                                Telephone: 813-218-5364
                                Facsimile: 813-272-3752
                                Miriam S. Wilkinson
                                Chief Counsel
                                Fla. Bar No.: 972101
                                Email: Miriam.Wilkinson@flofr.com
                                Anthony Cammarata
                                General Counsel
                                Fla. Bar No.: 767492
                                Email: Anthony.Cammarata@flofr.com
                                The Fletcher Building
                                200 E. Gaines Street
                                Tallahassee, FL 32399-0370
                                Telephone: 850-410-9601




                                             15
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 19 of 20



    CERTIFICATE OF GOOD FAITH CONFERENCE; CONFERRED BUT UNABLE TO
                      RESOLVE ISSUES PRESENTED IN THE MOTION


      Pursuant to Local Rule 7.1(a)(3)(A), we hereby certify that counsel for the Plaintiffs have
   met-and-conferred with Defendants in good faith but have been unable to resolve the issues.


                                               /s/ Jean M. Healey
                                               Jean M. Healey
                                               E-mail: jean.healeydippold@cfpb.gov
                                               Phone: 202-435-7514

                                               1700 G Street NW
                                               Washington, DC 20552


                                               /s/ Jennifer Hayes Pinder

                                               Jennifer Hayes Pinder
                                               Senior Assistant Attorney General
                                               Fla. Bar No.: 17325
                                               Email: Jennifer.Pinder@myfloridalegal.com
Case 9:17-cv-80496-KAM Document 115 Entered on FLSD Docket 02/20/2019 Page 20 of 20



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served on February 20,
   2019 via CM/ECF on all counsel or parties of record.


                                               /s/ Jennifer Hayes Pinder
                                               Jennifer Hayes Pinder
                                               Senior Assistant Attorney General
